Case 1:19-cv-08217-DLC Document 91 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ne i en ee ee ee a i x
JONATHAN FLEISIG and CONDOR ALPHA
ASSET MANAGEMENT,
L9cv8217 (DLC)
Plaintiffs,
ORDER
-Ve

ED&F MAN CAPITAL MARKETS, INC.,

Defendant. :
ea i ee ee ee x

DENISE COTEK, District Judge:

In anticipation of the bench trial scheduled to commence
June 28, 2021, it is hereby

ORDERED that, pursuant to Rules 6(C) (iv) & E of this
Court’s Individual Practices in Civil Cases, each party shall by
June 15, 2021 mail or hand deliver to Chambers two copies of
their most critical documentary exhibits.
SO ORDERED:

Dated: New York, New York
June 14, 2021

A
DENISE COTE
United States District Judge

 
